DETAILED ACTION
This is response to Application 16/623,818 filed on February 18, 2021 in which claims 1-6 are presented for examination.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (US 2018/0083688 A1). 


2. Regarding claim 1, Agiwal teaches a terminal apparatus comprising:
receiving circuitry configured to receive an RRC reconfiguration message including a Data Radio Bearer (DRB) configuration from a base station apparatus, wherein the DRB configuration includes configuration information indicating whether or not a Service Data Adaptation Protocol (SDAP) function is configured, the SDAP function includes QoS Flow Identifier (QFI) to the DRB mapping, and the QFI is QoS information of 5G Core (5GC) (Paragraphs [0375] to [0378] RRC Connection reconfiguration; DRB configuration includes DRB to QoS flow mapping; create new SDAP); and
a setting circuitry configured to determine, in accordance with the DRB configuration, whether to configure the SDAP function (Paragraphs [0375] to [0378] DRB configuration indicates to create SDAP layer entity).

3. Regarding claim 2, Agiwal teaches a base station apparatus, comprising:
generation circuitry configured to generate an RRC reconfiguration message including a Data Radio Bearer (DRB) configuration, wherein the DRB configuration includes configuration information indicating whether or not a Service Data Adaptation Protocol (SDAP) function is configured, the SDAP function includes QoS Flow Identifier (QFI) to the DRB mapping, and the QFI is QoS information of 5G Core (5GC) (Paragraphs [0375] to [0378] RRC Connection reconfiguration; DRB configuration includes DRB to QoS flow mapping; create new SDAP); and
Paragraphs [0375] to [0378] DRB configuration indicates to create SDAP layer entity).

4. Regarding claim 3, Agiwal teaches a method performed by a terminal apparatus, the method comprising:
receiving an RRC reconfiguration message including a Data Radio Bearer (DRB) configuration from a base station apparatus, wherein the DRB configuration includes configuration information indicating whether or not a Service Data Adaptation Protocol (SDAP) function is configured, the SDAP function includes QoS Flow Identifier (QFI) to the DRB mapping, and the QFI is QoS information of 5G Core (5GC) (Paragraphs [0375] to [0378] RRC Connection reconfiguration; DRB configuration includes DRB to QoS flow mapping; create new SDAP); and
determining, in accordance with the DRB configuration, whether to configure the SDAP function (Paragraphs [0375] to [0378] DRB configuration indicates to create SDAP layer entity).


5. Regarding claim 4, Agiwal teaches a method performed by a base station apparatus, the method comprising:
Paragraphs [0375] to [0378] RRC Connection reconfiguration; DRB configuration includes DRB to QoS flow mapping; create new SDAP); and
transmitting the RRC reconfiguration message to a terminal apparatus, wherein
the RRC reconfiguration message including the DRB configuration causes the terminal apparatus to determine, in accordance with the DRB configuration, whether to configure the SDAP function (Paragraphs [0375] to [0378] DRB configuration indicates to create SDAP layer entity).

6. Regarding claims 5 and 6, Agiwal teaches wherein if a core network is Evolved Packet Core (EPC), the configuration information indicates that the SDAP function is not configured (Agiwal Paragraph [0366] and [0367] and [0375] SDAP entity is not required).






Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Lim et al. (US 2020/0196374 A1) 
Jheng et al. (US 2018/0324631 A1)	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DIANE L LO/Primary Examiner, Art Unit 2466